                        Case 1:19-cv-02307-AJN Document 34 Filed 06/02/20 Page 1 of 1

AO 399 (0 J/09) Waiver of the Service of Summons


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District of New York

              U.S. Bank National Association                                 )
                               Plaintiff
                                                                             )
                                  V.                                         )    Civil Action No. 1 :19-cv-02307 [rel. 1 :19-cv-02305]
   Goldman Sachs Mortgage Company, et al.                                    )
                              Defendant                                      )

                                             WAIVER OF THE SERVICE OF SUMMONS

To: Christopher P. Johnson
             (Name of the plaintiff's attorney or unrepresented plaintiff)


        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and the parties agree that a prepaid means for returning one copy is unnecessary and that
the executed waiver will be returned by e-mail within 48 hours.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence ofa summons or of service.
         I also understand that Lor the entity T represent must file and serve an answer or a motion under Rule 12 within
45 days from        May 28, 2020                  , the date when this request was sent, as agreed by the parties (or 90 days if
it was sent outside the United States). Ifl fail to do so, a defau:t judgment will be entered against me or the entity I

                                                                                                             4ll!f
represent.
Date:      May 29, 2020
                                                                                             Signature of the auomey or unreprese11ted party

 Goldman Sachs Mortgage Company, L.P.                                                            Thomas N. Kidera
        Pri,1ted name   ,if party waiving service ofsummons                                                    Pri11/ed 11ame



                                                                                      Orrick, 51 W.52nd Street, New York, NY 10019
                                                                                                                  Address

                                                                                                   tkidera@orrick.com
                                                                                                              E-mail address

                                                                                                         212-506-5277
                                                                                                             Telephone number


                                           Duty to Avoid U nnece ,sary Expenses of Serving a Summons

           Rule 4 of the Federal Rules of Civil Procedure reqt.ires certain defendants to cooperat� in saving unnecessa1y expenses of serving a summon,
,llld complaint. A defendant who is located in the United S:ates and who fails to retmn a sign�d waiver of seivice requested by a plaintiff located in
tile unileu Srmes wiii be Tequireu TO pay rile expenses of service, unless the defend1nt shows 0Ju.1 "'"u�c ;u, i;1c ;";;,uc.

          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court ha i
no jurisdiction over this matter or over the defendant or the defendant's prope1ty.

        If the waiver is signed and returned, you can still make these and all other defenses and objc:ctions, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serv"- "" "r,swPrnr" motion nntlPr Rnf,. I?"" th,. pl"intiff
and file a copy with the cowt. By signing and returning the waiver form, you are allowed more time ·:o respond than if a summons had been se1ved.
